Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are moot, given the newly cited Matsubara (US 4,822,966) meets the newly claimed limitations. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “carbonation surface” and should be corrected to “carbonization surface”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1) in view of Horioka (JP 2013-231244A) and Matsubara (US 4,822,966). 


Regarding claim 1, Suzuki meets the claimed apparatus for manufacturing carbon fiber by using microwaves,  the apparatus comprising: a heat treatment furnace (oxidization furnace 3, Fig, 1, [0058])  which stabilizes a precursor; (Examiner notes the apparatus of Suzuki is capable of stabilizing precursor and the instant specification defines oxidation to stabilize the precursor, see [0027]) and 
a carbonization furnace (second  carbonization furnace 17, [0060]) which is positioned at one side of the heat treatment furnace (Fig. 1) and carbonizes the stabilized precursor, ([0060]) wherein the carbonization furnace carbonizes the precursor indirectly by radiant heat of the heating body (second carbonization furnace 17, shown in Fig. 3 includes heating means that where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 
wherein the carbonization furnace includes: a main body; (body 103, Fig. 3) a micro emitting unit (Magnetron 107, Fig. 3) which is positioned inside or outside the main body, and emits microwaves to the stabilized precursor; (a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 
Suzuki does not explicitly teach a heating body which is positioned inside the main body and is directly heated by the microwaves, carbonization the precursor indirectly by radiant heat of the heating body, one or more planar plates formed on one or more surfaces of the carbonization surface.  
Horioka meets the claimed a heating body which is positioned inside the main body and is directly heated by the microwaves, carbonization the precursor indirectly by radiant heat of the heating body. (Horioka teaches a carbon fiber manufacturing apparatus that heats a carbon fiber precursor (precursor) using a microwave, [0001] using an absorbing/transmission member 40 that absorbs at least a part of the microwave and generates heat, [0019] which is located within outer wall 20, Fig. 1. Horioka teaches all of the transmissive members 40 or any of them may have a rectangular (square, rectangular) or pentagonal or more polyhedral shape, see [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to replace the microwave/plasma furnace of Suzuki with the microwave/absorbing member 40 of Horioka because the energy efficiency for heating improves and it becomes easier to control temperature and temperature gradient with the absorption/ transmission member, see [0009] and [0028].
 Suzuki does not explicitly teach wherein the heating body occupies 0.1% to 5% of a volume of the main body.
Horioka teaches the absorbing/transmission member 40 is configured to have a predetermined length of cut, for example, a gap of 20 centimeters. By adjusting the length of the cut, the temperature profile of the stabilized PAN yarn passing through the inside of the absorbing / transmitting member 40 can be adjusted, see [0025].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the length of member 40, and thus the percentage volume of the body that is the heading body of Suzuki as modified by Horioka to achieve the claims 0.1% to 5%, in order to optimize the temperature profile, see Horioka [0025].
Suzuki as modified by Horioka does not explicitly teach the heating body to be one or more planar plates formed on one or more surfaces of the carbonization surface.
Matsubara meets the claimed one or more planar plates formed on one or more surfaces of the carbonization surface.(Matsubara teaches heating medium 43 absorbs the irradiated microwaves and produces heat. Due to radiation heat from the heating medium 43 the article W conveyed by the conveyor device 33 is subjected to radiation heating in the course of passing through the furnace 34 in accordance with a prescribed temperature gradient set in the furnace 34, Col. 8, lines 45-55. Examiner notes part 43 of Fig. 10 appears to be 4 plates forming a rectangular cross-section, while Fig. 11 appears to be one plate 43 on each side of the heating chamber.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to arrange the heating member 40 of Horioka as plates 43 of Matsubara to achieve a prescribed temperature gradient set in the furnace 34, see Matsubara Col. 8, lines 45-55.


Regarding claim 4, Suzuki as modified by Horioka meets the claimed wherein one or more carbonization furnaces are positioned at one side of the heat treatment furnace. (Suzuki teaches carbonization furnaces 15 and 17, Fig. 1)

Regarding claim 5, Suzuki as modified by Horioka meets the claimed, wherein further comprising a continuous process is performed by rollers (Rollers 23 are provided outside the second carbonization furnace 17 at its exit, see [0064], Fig. 1) positioned at one side and the other opposing side of each of the heat treatment furnace and the carbonization furnace. (a nip roller 21 is provided between the first carbonization furnace 15 and the second carbonization furnace 17, [0102]).

Regarding claim 6, Suzuki as modified by Horioka meets the claimed wherein the carbonization furnace is configured to produce has a carbonization temperature of 400°C to 1,500C. (900 degree C to 1,500 degree C, [0029]).


Regarding claim 8, Suzuki as modified by Horioka and Matsubara meets the claimed wherein the one or more plates comprises a single plate formed on an upper surface of the carbonization furnace. (Matsubara teaches heating medium 43. Examiner notes part 43 of Fig. 10 appears to be 4 plates forming a rectangular cross-section, while Fig. 11 appears to be one plate 43 on each side of the heating chamber. Examiner notes the two plates meets the single plate because the claim is open ended with the term “comprising”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave absorbing member 40 of Horioka to be a plate above the surface of the furnace as taught by Harada in order to ensure works are evenly heat treated and discharged from the heating oven as the high quality products, see [0066]. 

Regarding claim 9, Suzuki as modified by Horioka and Matsubara meets the claimed wherein the heating body comprises a first plate provided on an upper surface of the heating body, and a second plate provided on a lower surface of the carbonization furnace. (Matsubara teaches heating medium 43. Examiner notes part 43 of Fig. 10 appears to be 4 plates forming a rectangular cross-section. Examiner notes the four plates meets the two plate because the claim is open ended with the term “comprising”).

Regarding claim 10, Suzuki as modified by Horioka and Matsubara meets the claimed wherein the heating body comprises a first plate, a second plate and a third plate, and wherein the first, second and third plates are provided on any three surfaces of the carbonization furnace chosen from upper/lower/left surfaces and upper/lower/right surfaces of the carbonization furnace. (Matsubara teaches heating medium 43. Examiner notes part 43 of Fig. 10 appears to be 4 plates forming a rectangular cross-section. Examiner notes the four plates meets the three plates because the claim is open ended with the term “comprising”).
 


Claims 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1) in view of Horioka (JP 2013-231244A) and Matsubara (US 4,822,966) and ↨Harada (US 2013/0098904). 

Regarding claim 11, Suzuki as modified by Horioka and Matsubara does not meet the claimed, wherein the one or more plates comprises one or more holes formed therein. 
Harada meets the claimed the one or more plates comprises one or more holes formed therein. (Harada teaches the microwave power is absorbed by an intermediate layer 22 made of microwave heat generating material, see [0145]. Harada teaches heat generating layers are attached not continuously but intermittently to obtain the heating oven having desired characteristic, see [0090]. The intermediate layers 22 are provided in the vicinity of the respective radiation windows 13c where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microwave absorbing member 40 of Horioka to be at least 3 plates of the furnace as taught by Harada in order to ensure works are evenly heat treated and discharged from the heating oven as the high quality products, see [0066] and [0090]. 

Regarding claim 12, Suzuki as modified by Horioka, Matsubara, and Harada meets the claimed, wherein the one or more holes are in the form of any of a circle, a polygon, and an ellipse. (where the claimed “holes” are met by the areas near parts 16 where part 22 is absent, see [0101], Fig. 8, which are polygons).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744